1 25 May 2010 SunTrust Robinson Humphrey Financial Services Unconference 2 Forward-Looking Statements This presentation contains statements that relate to the projected performance of Zions Bancorporation and elements of or affecting such performance, including statements with respect to the beliefs, plans, objectives, goals, guidelines, expectations, anticipations and estimates of management.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual facts, determinations, results or achievements may differ materially from the statements provided in this presentation since such statements involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions; economic, market and business conditions, either nationally or locally in areas in which Zions Bancorporation conducts its operations, being less favorable than expected; changes in the interest rate environment reducing expected interest margins; changes in debt, equity and securities markets; adverse legislation or regulatory changes; and other factors described in Zions Bancorporation’s most recent annual and quarterly reports.In addition, the statements contained in this presentation are based on facts and circumstances as understood by management of the company on the date of this presentation, which may change in the future.Zions Bancorporation disclaims any obligation to update any statements or to publicly announce the result of any revisions to any of the forward-looking statements included herein to reflect future events, developments, determinations or understandings. 3 Agenda Capital Overview of Zions Key Performance Drivers –Revenue –Credit Quality –Term CRE –Securities Portfolio Outlook Summary 4 Zions’ Recent Capital Announcement •On May 19, Zions announced a series of capital actions expected to create $600 million of Tier 1 capital –Warrants: •As announced: $150 million + $10 million greenshoe •As completed: $175 million (additional $10 million greenshoe option expires June 18, 2010) –No EPS dilution until Zions’ stock price reaches strike price of $36.63; gradual increase in sharecount thereafter, based on price of common stock (i.e. net share settlement / treasury method) –Issued 21.1 million warrants (excluding greenshoe) –Breakeven dilution to EPS occurs at a ZION stock price of $55.50 –Matures May 2020 –Common Equity Distribution Program: $300 million –Additional $150 million of Tier 1 capital •Capital actions expected to increase Tier 1 ratio by approximately 120 basis points •Actions expected to be accretive to tangible common equity per common share today ($19.89 at 3/31/10) 5 Pro Forma Capital Ratios 1Q09 1Q10 Pro Forma For Sub Debt Conversion Pro Forma Equity
